DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered.
 
Response to Arguments

Applicant’s arguments with respect to claims 1-7, 9-22, 24-26 have been considered but are moot in view of new ground of rejection.
Applicant argues that none of Jojic, King, Molander references, taken separately or combined, teach or suggest that invisible markings should be added to a video, performing an operation on those marking while the video plays, and then estimating the portion of the area of the video which is visible to the viewer based on the change in the refresh rate caused by performing the operation of those invisible marking (page 7).
In response, the claims do not recite “invisible markings should be added to a video, performing an operation on those marking while the video plays, and then estimating the portion of the area of the video which is visible to the viewer based on the change in the refresh rate caused by performing the operation of those invisible marking”. Instead, independent claims 1, 20, 26 recite, “overlay markings not visible to a viewer of the video…estimating a portion of the area of the video visible on the display by comparing the first refresh rate and the second refresh rate” 
As discussion in the final rejection, Jojic discloses when user select a playback with new playback rate or new point by via slider bar or playback control icon, the playback start to playback according to new selection (see include, but not limited to, paragraphs 0052, 0059-0060, 0064, 0100, 0106, 0110, figures 5-8). Jojic also describes when the user moves the pointer, the video playback module automatically begins to play the image frames used to generate the pixel corresponding to the new pointer position. However, because spatially close pixels in a panoramic mosaic image 235 are likely to have been generated from one or 
In addition to Jojic, King discloses determining change rates for each display area, compares change rates, and updates display image 38 according to the rate of the fastest changing display layer (see include, but not limited to, 0036-0037, 0039, 0046-047, 0052, 0054, 0084, 0105). Thus, King discloses providing the portion of the area of the video visual (e.g., portion associated with fastest changing rate) on the display based on a comparison of the first refresh rate and the second refresh rate (comparing to determine fastest changing rate).
Molander discloses determining if a refresh is needed for a session window is based on the display status (e.g., visibility) of the corresponding session window. The quantity of refresh information requested/received for each monitored server system is a function of the display status (e.g., visible portion, thumbnail) of the corresponding session window at the remote administration console for the monitored server system, in order to reduce quantity and/or frequency of such transmitted refresh information… estimating the portion of the area of the video visible on the display based on a comparison of the first refresh rate and the second refresh rate (estimating portion of the area of video visible in the session window on the display based on comparison of first refresh rate (e.g., refresh rate for larger portion/previous portion of session window and reduced refresh information for the reduced portion of session window according to the function of the display status). 
Thus, the combination of the references discloses, “estimating the portion of the area of the video visible on the display based on a comparison of the first refresh rate and the second refresh rate” as recited in amended claims 1, 20, 26.
For newly added limitation “overlay markings not visible to a viewer of the video”, Molander discloses session window is partially or completely covered, hidden or blocked with other GUI elements to block from view of a user (see include, but are not limited to, col. 4, lines 8-16, 42-45, 50-52, col. 6, lines 28-49, col. 7, lines 8-16). Thus, as a result of session window is blocked or hidden or covered, markings of session window is not visible to a viewer since it is blocked or hidden (unless user focus or select the view section to make it active and viewable.
Although Molander inherently disclose newly added limitation of “overlay markings which are not visible to a viewer of the video” as discussed above, to provide a clear support that this teaching is well-known in the art, US 20090276805: see for example, paragraphs 0084, 0104, 0116, 0120) is relied on for this teaching as discussed below.
With respect to Applicant’s request the Office to hold the requirement for a terminal disclaimer (page 8), Applicant is suggested to e-file terminal disclaimer in order expedite prosecution of the application. Since the terminal disclaimer has not been filed, double patenting rejection is sustained.
For the reasons given above, rejections of claims 1-7, 9-22, 24-26 are discussed below.
Claims 8 and 23 have been canceled.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-5, 7, 9-14, 18-22, 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Jojic et al. (US 2006/0120624 A1) in view of King et al. (U.S 2007/0285439 A1) and further in view of Molander et al. (U.S 8,607,158 B2) and Andrews II et al. (US 20090276805 –hereinafter referred to as Andrews).

Regarding claim 1, Jojic discloses a method comprising: 
 	playing a video on a display of an electronic device, wherein the video has a height and a width, the video has an area based on the height and width (e .g., playing a video on a display of an electronic device such as a monitor/display (191 –figures 1, 4-8) comprising user interface, the video has a height and a width associated with the video that display on screen/video window, the video has an area based on the height and width, the video has an area for video playback window/screen that occupied by the video- see include, but are not limited to, figures 1, 3-8, paragraph 0041); 
 	displaying markings, by a processor, with the video while the video plays (displaying markings such as control playback regions, frame maps, interactive mosaics/objects, video timeline indicator, etc., by a processor/processing unit,  while the video plays - see include, but are not limited to, figures 1-8, paragraphs 0019, 0034, 0046, 0052, 0099-100, 0103, 0105, 0107, 0109); 
 	at a first time while the video plays on the display, measuring a first refresh rate of the video (e.g., anytime while the video content plays on the display, measuring a first playback rate of video  - see include, but are not limited to, figures 1, 3-8, paragraphs 0019, 0046, 0052, 0099-100, 0103, 0105, 0107, 0109); 
 	at a second time while the video plays on the display, performing, by the processor, a refreshing operation for the video (at a second time while the video plays, performing by the processor playback operation of the video such as selection of a playback control operation by selection stop, show playback rate, moving the cursor to new position of playback, etc.  - see include, but  not limited to, figures 1, 3-8, paragraphs 0019, 0046, 0052, 0059, 0064, 0091, 0100, 0106, 0064, 0110);
	while the video plays on the display at the second time, performing by the processor, a first processor-based operation on the markings, wherein the first processor-based operation slows down the refreshing operation of a portion of the area of the video which is viewable on the display (e.g., while the video plays on the display at the second time, performing, by the processor, operation on the markings of playback control using slider bar, pause, selecting a portion/pixel to new position to slows playback rate of portion of area of video associated with position being viewable on the display , and the first processor-based operation such as pause, stop, or slow playback rate, moving the cursor, etc. slows down the refreshing operation of a viewable portion of the video - see include, but are not limited to, figures 1, 3-8, paragraphs 0019, 0046, 0052, 0059,  0064, 0091, 0099-100, 0103, 0105-0107, 0109-0110);
 	measuring a second refresh rate of the video at the second time, wherein the second refresh rate is less than the first refresh rate (measuring/determining a second refresh rate/playback rate of frames corresponding to selected object/area/pixel/indicator, moving the pointer, selection of control playback such as pause/slow motion, etc. wherein the second refresh rate is less than the first refresh rate based on the processor performing the first operation of pause, slow motion or moving the cursor. for example, if the cursor is moved slow or select pause/slow motion, the refresh rate of video slower than the previous refresh rate until the user is stopped moving the pointer or until the resume of normal playback rate- see include, but are not limited to, figures 1, 3-8, paragraphs 0019, 0046, 0052, 0059, 0064, 0091, 0099-100, 0103, 0105, 0106, 0107, 0109); and 
 	determining the portion of the area of the video visible on the display based on a determination of the first refresh rate and the second refresh rate (e.g., determining the portion of the area/region of video displayed on the display based on the determination of first playback speed or first update/refresh rate and the second playback speed or update/refresh rate via video timeline indicator or region/area of mosaic image on the user interface, new pointer position - see include, but are not limited to, figures 1, 3-8, paragraphs 0019, 0046, 0052, 0064, 0099-100, 0103, 0105, 0107, 0109 and discussion in “response to arguments” above). 
	Jojic further discloses the mosaic frame maps being overlaid on the pixels of each corresponding mosaic image or user mouse over (paragraphs 0052, 0059, 0084, 0090, 0103). However, Jojic does not explicitly disclose overlay marking which are not visible to a viewer of the video, overlaying markings on video and estimating the portion of the area based on a comparison of first refresh rate and second refresh rate.

King discloses 
playing a video on a display, wherein the video has a height and a width, the video has an area based on the height and width; 
overlaying markings, by a processor, on the video in the area while the video plays (overlaying markings, by a processor, of other layers such as video control layer, system status layer, border layer, etc. on the video in the geographic area while the video plays - see include, but are not limited to, figures 1-7, paragraphs 0040-0041, 0051); 
measuring a first refresh rate of the video at first time (measuring/determine playback rate/update rate of the video on video layer at first time), performing a refreshing operation for the video, or other operation at second time such as performing an update or reading information associated with one or more tiles or selection of playback/update speed, change rate), and determining a second playback rate/update rate at second time, and determining an estimated area/location of the video displayed on display based on the first refresh rate (playback rate/change of rate) and second refresh rate (playback speed/change of rate in response to selection of playback control/or selection/reading information of particular title/location), comparing first rate and change rate to determine portion of area of the video visible on the display (compare first rate and second rate to determine fastest changing display layer for display image 38  (see include, but are not limited to, figures 1-7, paragraphs 0036, 0038, 0040-0041, 0044, 0047-0051, 0052-0054, 0058-0059, 0062, 0069, 0084, 0086, 0094, 0098-0099, 0105 and discussion in “response to arguments” above). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jojic with the teachings including overlaying markings on the video as taught by King in order to yield predictable results such as to reduce amount of bandwidth request to read an image from a memory for display (see include, but are not limited to, paragraph 0006) or to maximize utilization of screen for displaying types of data/content simultaneously.
	Molander discloses: 
 	measuring a first refresh rate of the video at a first time (e.g., refresh rate of video at a first time when the session window is fully visible - see include, but are not limited to, figures 2-4, col. 1, lines 55-col. 2, line 3, col. 4, lines 10-59, col. 6, line 15-col. 7, line 65);
	at the second time while the video plays on the display, performing a refreshing operation for the video (while the video is playing on the display at the second time, performing refreshing operation for the video to reduced refreshing rate- see include, but are not limited to, figures 2-4, col. 5, line 25-col. 7, line 65);
while the video plays on the display at the second time, performing, by the processor, a first processor-based operation, wherein the first processor-based operation slows down the refreshing operation of a portion of the area of the video which is viewable on the display (e.g., at the second time while the video plays on the display as the session window is fully visible, performing by the processor a first operation such as moving the GUI element and/or other element to partially cover the session window, wherein the first processor-based operation of reducing the portion of session window slows down the refreshing operation (causes reduced refreshing rate) on a portion of the video which is viewable on the session window of the display - see include, but are not limited to, figures 2-4, col. 5, line 25-col. 7, line 65);
	measuring a second refresh rate of the video at the second time, wherein the second refresh rate is less than the first refresh rate (measuring refresh rate at the second time, wherein the second refresh rate is reduced/less than the first refresh rate - see include, but are not limited to, figures 2-4, col. 5, line 55-col. 7, line 65);
	estimating the portion of the area of the video visible on the display based on a comparison of the first refresh rate and the second refresh rate (estimating/calculating the portion of the area of the video visible in session window based on function/comparison of the refresh rate for larger/previous portion of session window and later refresh rate/reduced refresh rate to determine quantity reduced refreshing information- see include, but are not limited to, figures 2-4, col. 1, line 55-col. 2, line 3, col. 6, line 1-col. 7, line 64).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Jojic with the teachings including estimating the portion of the area of video visible on the display as taught by Molander in order to yield predictable results such as to reduce processing and communication bandwidth requirements based on display status (col. 1, lines 46-63, col. 2, line 55-col. 3, line 3).
	Andrews also discloses playing a video on a display of an electronic device (playing video on a display of an electronic device by a producer – figures 2-3, paragraphs 0083-0085);
	Andrews further discloses markings which are not visible to a viewer of the video, by a processor, on the video in the area while the video plays (markings of information of hotspot(s), which are invisible to video viewer of the video, by a processor (202) on the video in area associated with hotpot(s) or area of video 650 while the video plays – see include, but are not limited to, figures 3-8, 11, 14, paragraphs 0084, 0104, 0116, 0120).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Jojic in view of King and Molander with the teachings including markings, which are not visible to a viewer of the video as taught by Andrews in order to yield predictable result of allowing video viewer to customize his own experience when viewing the supplemented video or reducing distraction (see for example, paragraph 0116). 

Regarding claim 5, Jojic in view of King, Molander, and Andrews discloses the method of claim 1 further comprising: 
 	performing, by the processor, a second operation on the markings while the video plays (e.g., performing a second operation such as selecting another region/pixel/object on the markings/objects/interactive areas of display while the video plays); and
 	 measuring a third refresh rate of the video at the third time (measuring/determining the playback rate/refresh rate of video in at the third time in response to selection of particular object/region on screen), wherein the estimated portion of the area of 2Appl. No.15/004,300Response to Election Requirement of November 9, 2016the video displayed on the display at the third time is determined based on the first refresh rate, the second refresh rate, and the third refresh rate (estimated/determined area of the video displayed on the display at the third time is determined based on the first refresh/update rate/speed, second playback/update rate and the third playback speed/update rate - see include, but are not limited to, Jojic: figures 1, 3-8, paragraphs 0019, 0046, 0052, 0099-100, 0103, 0105, 0107, 0109; King: figures 1-7, paragraphs 0036, 0038, 0040-0041, 0044, 0047-0051, 0053-0054, 0058-0059, 0062, 0069, 0084, 0086, 0094, 0098-0099, 0105; Molander: figures 2-4, col. 1, line 55-col. 2, line 3, col. 6, line 1-col. 7, line 64; Andrews: figures 3, 7-8, 10-14, 18).

Regarding claims 4, 7, 9, Jojic in view of King, Molander, and Andrews discloses the method as discussed in the rejection of claim 1. Jojic in view of King , Molander, and Andrews further discloses the first operation including changing of display status such as blocked from view, hidden from view, minimized, or on different viewing tab, marking, etc. on the area of the video include operation which slows down the refreshing operation of the viewable portion of the video (see include, but are not limited to, Jojic: figures 5-8, paragraphs 0052, 0059, 0091-0092, 0106-0107; Molander: figures 2-4, col. 4, lines 10-45, col. 6, line 14-col. 7, line 64). Jojic in view of King , Molander, and Andrews also discloses markings including scrolling, reducing number of visible mosaics, changing transparent/non-transparent level of tiles/displayed regions, partially or completely blocking, hiding, minimizing, make hotspot invisible, visible, etc. (see include, but are not limited to, Jojic: figures 3-8, paragraphs 0019, 0070, 0083, 0101, 0106, 0107, 0109-0111; King: paragraphs 0008, 0045-0047, 0053, 0064, 0067, 0089, 0098; Molander: figures 2-3, col. 4, lines 10-45, col. 6, line 27-col. 7, line 64). Official Notice is taken that the teaching of operation includes blurring, dithering, or markings include at least one of alphanumeric characters and symbols is well-known in the art (see for example, U.S 2015/0371613, figures 16, 17, 20, 23, 26, 28, 39a-44, 46B-46C, 53B-53B, , 59E; U.S 7,779,438: figures 4C-4F; Andrews: figures 3-4, 7-8, 10-14).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Jojic in view of King , Molander, and Andrews well-known teaching of dithering, markings include characters or symbols in order to achieve a desired choice for displaying content on screen.
4Appl. No.15/004,300 Response to Election Requirement of November 9, 2016
Regarding claim 10, Jojic in view of King, Molander, and Andrews discloses the method of claim 1, wherein the markings are substantially invisible to a user (e.g., blocked, completely transparent or reducing/hiding mosaic which is substantially invisible to a user – see include, but are not limited to, Jojic: figures 3-7, paragraphs 0019, 0014, 0059, 0052; King: figures 4, 6, 7, paragraphs 0047, 0064, 0069-0070; Molander: figures 2-3, col. 4, lines 10-59, col. 6, line 28-col. 7, line 64).

Regarding claim 11, Jojic in view of King, Molander, and Andrews discloses the method of claim 1, wherein determining the estimated portion of the area of the video displayed on the display is based on a refresh rate slowdown (e.g., determining the estimated area of the video displayed on display is based on a refresh rate slowdown such as pause or stop playback – see include, but are not limited to, Jojic: figures 3-8, paragraphs 0059; King: figures 6-7, paragraph 0059; Molander: figures 2-3, col. 4, lines 10-59, col. 6, line 28-col. 7, line 64).

Regarding claim 12, Jojic in view of King , Molander, and Andrews discloses method of claim 1, wherein the first refresh rate is greater than the second refresh rate when at least a first area of the video is displayed on the display (refresh rate/playback rate of video frames in the selected/displayed area is greater than refresh rate/playback rate of frame in non-selected/non-display area/tile - see include, but are not limited to, Jojic: paragraphs 0046, 0052, 0059, 0084, 0087; King: figures 6-7; Molander: figures 2-3, col. 4, lines 10-59, col. 6, line 28-col. 7, line 64).

Regarding claim 13, Jojic in view of King , Molander, and Andrews discloses the method of claim 1, wherein the first refresh rate is measured in frames per second (see include, but are not limited to, Jojic: paragraphs 0046, 0052; King: paragraphs 0054; Molander: col. 7, lines 40-64).

Regarding claim 14, Jojic in view of King , Molander, and Andrews discloses the method of claim 1. Jojic in view of King and Molander further discloses the selection time/update is any time period based on user selection/timer moving the cursor over different area of screen/scrolling speed  (see include, but are not limited to, Jojic: figures 3-8; King: figures 66-13; Molander: col. 7, lines 40-64). The teaching of time of at least 100 milliseconds or any desired time after the first time is well known in the art (see include, for example, U.S 2005/0281099: paragraph 0004; U.S 2011/0249092: paragraph 0074; U.S 8,819,568: col. 2, lines 30-40). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the second time is at least 100 milliseconds after the first time in order to achieve a desired refresh rate.
5Appl. No.15/004,300 Response to Election Requirement of November 9, 2016
Regarding claim 18, Jojic in view of King , Molander, and Andrews discloses the method of claim 1, wherein the video is displayed in a viewport, which includes a viewable portion of content that is adjustable through scrolling (viewport/screen window/frame with scroll bar/icon to adjust the viewable portion - see include, but are not limited to, Jojic: figure 5, paragraphs 0019, 0049, 0062, 0083, 0102, 0105).

Regarding claim 19, Jojic in view of King a, Molander, and Andrews discloses the method of claim 18, wherein the estimated portion of the area of the video displayed on the display changes based on a user scrolling at least one of vertically and laterally within the viewport (estimated area of video display on the display in viewable portion changes based on a user scrolling at least one of vertically (up/down) and laterally (left/right) within the viewport/display window of video browser - see include, but are not limited to, Jojic: figure 5, paragraphs 0019, 0049, 0062, 0083, 0102, 0105; Molander: figures 2-3, col. 6, line 45-col. 7, line 64).

Regarding claim 20, limitations of a client that correspond to the limitation of method in claim 1 are analyzed as discussed in the rejection of claim 1. Particularly, Jojic in view of King , Molander, and Andrews discloses a client comprising: 
an electronic display; and 
a processor configured to control the display to: 
	play a video on the display, wherein the video has a height and a width, the video has an area based on the height and width; 
	overlay markings not visible to a viewer of the video, by the processor, on the video in the area while the video plays; 
	at a first time while the video plays on the display, measure a first refresh rate of the video; 
 	at a second time while the video plays on the display, perform, by the processor, a refreshing operation for the video;
 	 while the video plays on the display at the second time, perform, by the processor, first processor-based operation on the markings, wherein performing the first processor-based operations slows down the refreshing operation 303014430 v1Attorney Docket No. 0816348-00058of a viewable portion of the area of the video; 
 	measure a second refresh rate of the video at the second time, wherein the second refresh rate is less than the first refresh rate based on the processor performing the first processor-based operation; and 
 	estimate a portion of the area of the video which is visible on the display by comparing the first refresh rate and the second refresh rate (see similar discussed in the rejection of claim 1 and include, but are not limited to, Jojic: figures 1-7, King: figures 1-3, 5-7; Molander: figures 1-4; Andrews: paragraphs 0084, 0104, 0116, 0120).  

Regarding claim 21, Jojic in view of King, Molander, and Andrews discloses the client of claim 20, wherein the processor sends the first refresh rate and the second refresh rate to a server (see include, but are not limited to, Jojic: figures 3, 5-7; Molander: figure 3, col. 5, lines 1-25, line 27-col. 6, line 32, col. 6, lines 50-52).  

Regarding claim 22, Jojic in view of King, Molander, and Andrews discloses wherein the server determines the estimated portion of the area of the video displayed on the display based on the first refresh rate and the second refresh rate (see similar rejection of last limitation of claim 1).  

Regarding claim 24, Jojic in view of King , Molander, and Andrews discloses the client of claim 22, wherein the server sends the estimated portion of the area of the video displayed on the display to the client (see include, but are not limited to, Jojic: figures 3, 5-7; Molander: col. 7, lines 20-39).

Regarding claim 25, the additional limitations that correspond to the additional limitations of claim 11 and are analyzed as discussed in the rejection of claim 11.

Regarding claim 26, limitations of non-transitory computer readable medium that correspond to the limitations of method in claim 1 and/or client in claim 20 are analyzed as discussed in the rejection of claims 1 and/or 20. Particularly, Jojic in view of King and Molander discloses a non-transitory computer readable medium storing instructions which, when executed by a processor, are configured to: 
 	play a video on a display of an electronic device, wherein the video has a height and a width, and the video has an area based on the height and width; 
 	overlay markings not visible to a viewer of the video, by the processor, on the video in the area while the video plays; 
 	at a first time while the video plays on the display, measure a first refresh rate of the video; 
 	at a second time while the video plays on the display, perform, by the processor, a refreshing operation for the video;  78 
 	303014430 v1Attorney Docket No. 0816348-00058 while the video plays on the display at the second time, perform, by the processor, a first processor based operation on the markings, wherein the first processor-based operation slows down the refreshing operation of a viewable portion of the area of the video; 
 	measure a second refresh rate of the video at the second time, wherein the second refresh rate is less than the first refresh rate based on the processor performing the first processor-based operation; and 
 	estimate a portion of the area of the video visible on the display by comparing the first refresh rate and the second refresh rate (see similar discussion in the rejection of claim 1 and/or claim 8 and include, but are not limited to, Jojic: figures 1-7, paragraphs 0096, claim 1; King: figures 1-3, 5-7, paragraphs 0011, 0015, 0114-0115; Molander: figures 1-4, claim 17; Andrews: paragraphs 0084, 0104, 0116, 0120).

Claims 2-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Jojic et al. (US 2006/0120624 A1) in view of King et al. (U.S 2007/0285439 A1) and Molander et al. (U.S 8,607,158) and Andrews as applied to claim 1 and further in view of either Eri (U.S 2007/0217130 A1) or Weast (U.S 9,407,961 B2).

Regarding claim 2, Jojic in view of King , Molander, and Andrews discloses the method of claim 1, further comprising comparing the estimated portion of the area of the video displayed on the display to determine an update image or refresh rate (see include, but are not limited to Jojic: figures 3-6, paragraphs 0046, 0049, 0052, 0059, 0064; King: paragraphs 0047-0049; Molander: figures 2-3, col. 4, lines 10-59, col. 6, line 28-col. 7, line 64). However, Jojic in view of King, Molander, and Andrews does not explicitly disclose comparing to a threshold.

Eri or Weast (hereinafter referred to as Eri/Weast) discloses comparing estimated area of video displayed on display to a threshold (viewable portion is smaller than a certain/predetermined rate/portion of application window that is blocked exceeds a threshold block value- see include, but are not limited to, Eri: figures 3-7, paragraphs 0023, 0037-0042; Weast: figures 3, 4, col. 4, line 63-col. 5, line 15).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jojic in view of King, Molander, and Andrews with the teaching of comparing to a threshold area as taught by Eri/Weast in order to yield predictable result such as preventing missing portion of content in response to predetermined threshold of display window is blocked thereby reduce power consumption, bandwidth (see include, but are not limited to, Weast: col. 4, lines 1-6).

Regarding claim 3, Jojic in view of King, , Molander, Andrews, and Eri/Weast discloses the method of claim 2, further comprising responsive to the estimated portion of the area of the video displayed on the display being less than the threshold, pausing the video (e.g., pausing/stopping the video in response to the estimated geometric area of the video displayed on the display being less than the threshold value - see include, but are not limited to, Eri: figures 3-7, paragraphs 0023, 0037-0042; Weast: figures 3, 4, col. 4, line 63-col. 5, line 15, col. 6, lines 16-36, col. 8, lines 10-25; Molander: figures 2-3, col. 4, lines 10-59, col. 6, line 28-col. 7, line 64).

Regarding claim 6, Jojic in view of King, Molander, and Andrews discloses the method of claim 5, further comprising: comparing the estimated portion of the area of the video displayed on the display at the third time to an area and playback the video based on the selected area at the third time (see include, but are not limited to Jojic: figures 3-6, paragraphs 0046, 0049, 0052, 0059, 0064; King: paragraphs 0047-0049; Molander: figures 2-3, col. 4, lines 10-59, col. 6, line 28-col. 7, line 64). However, Jojic in view of King, Molander, Andrews does not explicitly disclose comparing to a threshold; and responsive to estimated portion of the area of the video displayed on the display being greater than the threshold, resume playing the video.
Eri or Weast (hereinafter referred to as Eri/Weast) discloses comparing estimated/viewable video portion/area to a threshold; and responsive to the estimated portion of the area of the video displayed on the display being greater than the threshold, resume playing the video. (viewable portion of window is greater than a certain/predetermined rate/portion of application window that is blocked is smaller than threshold block value, switching or resuming playing of the video- see include, but are not limited to, Eri: figures 3-7, paragraphs 0023, 0037-0042; Weast: figures 3, 4, col. 4, line 63-col. 5, line 15, col. 6, lines 16-36, col. 8, lines 10-25).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jojic in view of King, Molander, Andrews with the teachings including teaching of comparing to a threshold area as taught by Eri/Weast in order to yield predictable result such as to reduce power consumption, bandwidth (see include, but are not limited to, Weast: col. 4, lines 1-6).

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jojic et al. (US 2006/0120624 A1) in view of King et al. (U.S 2007/0285439 A1) and Molander et al. (U.S 8,607,158), Andrews as applied to claim 1 and further in view of De Jager et al. (US 9147199).

Regarding claim 15, Jojic in view of King, Molander, and Andrews discloses the method of claim 1. However, Jojic does not explicitly disclose the video is played in an inline frame.

De Jager discloses video is played in an inline frame (“inline playback" supported by a browser- see include, but are not limited to, De Jager: col. 2, lines 41-45, 54-63, col. 6, lines 60-63).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jojic in view of King, Molander, and Andrews with the teaching of playing video in an inline frame ("inline playback" in a frame) as taught by de Jager in order to yield predictable result such as to allow the video content to be played in different devices or allowing interacting with iframe and improving tracking of viewable or not viewable region of advertisement (see de Jager: col. 2, lines 21-35, 50-65) 

Regarding claim 16, Jojic in view of King, Molander, Andrews, and deJager discloses the method of claim 15, wherein the video is displayed in native video player (see include, but are not limited to, Jojic: figure 1, paragraph 0032, 0039; King: figure 1, paragraphs 0031, 0034; de Jager: figures 1-4b) .

Regarding claim 17, Jojic in view of King, Molander, Andrews, and De Jager discloses the method of claim 15, further comprising: executing a geometric determination of the estimated portion of the area of the video displayed in the inline frame (geometric determination based on location/position, pixel, size, mapping information, etc. of tiles and/or rows, column, on the display - see include, but are not limited to, Jojic: figures 2-8, paragraphs 0046, 0052, 0064, 0066; King: figures 6-9, 11-13B, paragraphs 0063, 0069, 0098-0099; de Jager: figures 1-6, col. 4, lines 36-67; Molander: figures 2-3, col. 4, lines 10-59, col. 6, line 28-col. 7, line 64). 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, 9-22, 24-26 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,992,553.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims 1-7, 9-22, 24-26 and Patent claims 1-19 are directed to the same invention with a different in scope and are therefore an obvious variant thereof or the invention defined in instant claims 1-7,9-22, 24-26 is an obvious variation of the invention defined in the patent claims 1-19 because for limitations in the instant claims that are not recited in patent claims (for example, limitations such as “markings which are not visible to a viewer of video…”) are known by prior art (see for example, prior arts discussed in the 103 rejection above).
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine in patent claims with the well-known teachings including “which are not visible to a viewer of the video…” as taught in the prior art cited above for the benefits as discussed in the prior art rejection above. 
 	Allowance of claims 1-7, 9-22, 24-26 would result in an un-warranted timewise extension of the monopoly granted for the invention as defined in claims 1-19 of Patent No. 9,992,553.
	
Claims 1-7, 9-22, 24-26 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,212,489. 	Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims 1-7, 9-22, 24-26 and Patent claims 1-26 are directed to the same invention with a different in scope and are therefore an obvious variant thereof or the invention defined in instant claims 1-7,9-22, 24-26 is an obvious variation of the invention defined in the patent claims 1-26 because for limitations in the instant claims that are not recited in patent claims (for example, limitations such as “markings which are not visible to a viewer of video…”) are known by prior art (see for example, prior arts discussed in the 103 rejection above).
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine in patent claims with the well-known teachings including “which are not visible to a viewer of the video…” as taught in the prior art cited above for the benefits as discussed in the prior art rejection above. 
 	Allowance of claims 1-7, 9-22, 24-26 would result in an un-warranted timewise extension of the monopoly granted for the invention as defined in claims 1-26 of Patent No. 10,212,489.
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN SON PHI HUYNH whose telephone number is (571)272-7295.  The examiner can normally be reached on 9:00 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER M. GOODARZI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AN SON P HUYNH/           Primary Examiner, Art Unit 2426                                                                                                                                                                                             	
April 14, 2021